
	

114 S3161 IS: Securing American Food Equity Act of 2016
U.S. Senate
2016-07-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS2d Session
		S. 3161
		IN THE SENATE OF THE UNITED STATES
		
			July 12, 2016
			Mr. Grassley introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban Affairs
		
		A BILL
		To include the Secretary of Agriculture on the Committee on Foreign Investment in the United States
			 and to provide for the consideration by that Committee of the national
			 security effects of foreign investment on agricultural assets.
	
	
 1.Short titleThis Act may be cited as the Securing American Food Equity Act of 2016 or the SAFE Act of 2016. 2.Consideration of agricultural effects of foreign investment by Committee on Foreign Investment in the United States (a)Consideration of national security effects on agricultural assetsSection 721(f)(6) of the Defense Production Act of 1950 (50 U.S.C. 4565(f)(6)) is amended by inserting and agricultural after major energy.
			(b)Inclusion of Secretary of Agriculture
 Section 721(k)(2) of the Defense Production Act of 1950 (50 U.S.C. 4565(k)(2)) is amended— (1)by redesignating subparagraphs (H), (I), and (J) as subparagraphs (I), (J), and (K), respectively; and
 (2)by inserting after subparagraph (G) the following:  (H)The Secretary of Agriculture..
				
